Citation Nr: 0212704	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
sinusitis with rhinitis, nasal fracture, and deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's symptoms include post nasal drip and 
drainage, with approximately three incapacitating episodes of 
headaches and dizziness a year; the evidence does not 
demonstrate near constant sinusitis characterized by 
headaches, purulent discharge, or crusting, or by a history 
of surgery for this disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sinusitis with rhinitis, nasal fracture, and deviated septum 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, Codes 6502, 6514 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected sinusitis 
with rhinitis is productive of greater impairment than is 
reflected by the current 30 percent evaluation.  He states 
that he takes medication for his disability on a daily basis.  
The veteran says that his disability causes headaches and 
dizziness, as well as other discomforts.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  After the receipt of the 
veteran's claim, an August 1999 letter explained to him the 
type of evidence that would best help him to prevail.  This 
letter asked the veteran to notify VA of any treatment in VA 
facilities.  It also requested that he provide the names and 
addresses of any other treatment sources, and said the 
records would be requested on his behalf.  VA has obtained 
all medical records that have been identified by the veteran, 
and has afforded him medical examinations in conjunction with 
his claim.  Following the decision, the veteran received 
timely notice, and he has been provided with a Statement of 
the Case and a Supplemental Statement of the Case that 
contains the laws and regulations concerning his claim, the 
rating code governing the evaluation of his disability, and 
an explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  The veteran offered testimony in support of his 
claims at a hearing before the Board.  In August 2001, the RO 
contacted the veteran and notified him of the evidence needed 
to establish entitlement to benefits sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was provided a final opportunity to submit evidence 
in March 2002.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The record indicates that entitlement to service connection 
for a deviated septum due to a fractured nose was established 
in a January 1947 rating decision.  A zero percent evaluation 
was assigned for this disability.  An April 1948 rating 
decision expanded the diagnosis of the veteran's disability 
to include rhinitis and sinusitis, but continued the zero 
percent evaluation.  The evaluation was increased to 10 
percent in a July 1985 rating decision.  The 30 percent 
evaluation was assigned during the course of the current 
appeal by a February 2001 hearing officer decision.  

The veteran's disability is evaluated under the rating codes 
for traumatic deviation of the nasal septum, and for chronic 
sphenoid sinusitis.  Under the rating code for deviation of 
the septum, a 10 percent evaluation is warranted for 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  38 C.F.R. § 4.97, Code 
6502.  

Chronic sphenoid sinusitis is evaluated under the general 
rating formula for sinusitis.  Under this formula, sinusitis 
after radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries is evaluated as 50 percent 
disabling.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is evaluated as 30 
percent disabling.  One or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
evaluated as 10 percent disabling.  Sinusitis that is 
detected by X-ray only is evaluated as zero percent 
disabling.  The regulation notes that an incapacitating 
episode of sinusitis means one that  requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6514.  

VA treatment records from July 1998 note that the veteran was 
seen for a follow-up of his allergic rhinitis.  He stated 
that is medication was very effective in controlling the 
symptoms, but he did not like the fact it was mildly 
sedating.  The veteran used the medication after the onset of 
symptoms.  On examination, the turbinates were pale and 
boggy.  There were no polyps, and the pharynx was clear.  The 
assessment was allergic rhinitis.  

September 1998 records note that the veteran's allergies were 
symptomatic.  He was instructed to increase the use of his 
medication.  

In January 1999, the veteran complained of a runny nose, 
sneezing, postnasal drip, and throat clearing.  He noted that 
his symptoms were controlled if he took his medication twice 
a day, but that this made him feel drowsy.  

July 1999 records show that the veteran complained of 
occasional headaches, fatigue, and having to nap.  He denied 
dizziness, insomnia, chest pain, and shortness of breath.  
The assessment was that his allergic rhinitis was controlled. 

Emergency room records from September 1999 show that the 
veteran was seen with complaints of headaches off and on for 
the past six weeks to two months.  These were sharp frontal 
headaches, and made the veteran feel as if he was going to 
pass out.  Vertigo was noted on examination.  The diagnosis 
was acute sinusitis.  

The veteran was afforded a VA examination of the nose and 
sinus in September 1999.  He complained of intermittent nasal 
stuffiness, postnasal drip and drainage with phlegm in the 
throat intermittently since the 1940's.  The veteran said he 
had taken various antihistamines and decongestants as well as 
other medications for these symptoms.  On examination, there 
was some deviation of the nasal septum to the right side, but 
with less than 50 percent obstruction.  The remaining 
examination of the ears, nose, and throat including the nasal 
pharynx, mouth, larynx, and neck were all within normal 
limits.  The diagnoses included intermittent rhinitis and 
sinusitis since the 1940's.  

October 1999 records note that the veteran had experienced an 
attack of sinusitis the previous month.  After being started 
on several medications, he had significant improvement in his 
symptoms, although he still complained of frontal headache.  
The headaches were a chronic problem, and were worse when 
secretions were blocked.  The assessment was chronic 
sinusitis, and the veteran was advised to do steam inhalation 
at home.  

In December 1999, the veteran reported experiencing headaches 
with dizziness for many years.  These sometimes resolved.  
January 2000 records state that the veteran had developed a 
terrific headache in September 1999.  He had stopped taking 
one of his medications, because he believed it dried out his 
nose.  The veteran had problems with post nasal drainage.   
He seemed not to understand the need for taking his 
medication regularly, or the connection between his allergic 
rhinitis and sinusitis.  On examination, the veteran had 
moderate boggy turbinates, and an intact septum.  His pharynx 
was clear.  

The veteran made an additional trip to the emergency room in 
February 2000 for, among other things, complaints of sinus 
headaches and drainage.  He was not obtaining relief with his 
medication.  The diagnosis was chronic sinusitis.  

In April 2000, the veteran noted his trips to the emergency 
room, and stated that he had been given antibiotics, and 
steroid treatment.  He reported drainage from his nose.  The 
veteran also had frontal pressure, and intermittent 
headaches.  May 2000 records state that the veteran 
experiences dizziness with nausea during sinusitis episodes, 
but no pain or vomiting.  

Treatment records from October 2000 state that the veteran 
did not have any new complaints.  The assessment was 
chronic/acute sinusitis, reasonably well controlled.  The 
veteran used medication including nasal steroids with 
antibiotics as needed for occasional flare-ups.  

June 2001 treatment records state that the nasal mucosa was 
boggy and edematous.  The assessment included chronic/acute 
sinusitis, on medication that seemed to be helping, and 
allergic rhinitis.  Records from August 2001 note that there 
was no crusting, rhinorrhea, or mucosal erythema.  His 
sinusitis was said to be improving on his current medication.  

The veteran and his wife offered testimony before a hearing 
officer at the RO in November 2000.  The veteran testified 
that he had sinusitis symptoms every day.  These were not 
severe enough to prevent him from doing his daily activities, 
but they made him miserable, and his medication no longer 
helped.  He would wake up coughing phlegm and sneezing, and 
at times his voice would go and he could barely speak.  He 
noted that he used quite a bit of medication, and that this 
was frequently changed.  The veteran's wife testified that 
the veteran would get dizzy spells with his coughing and 
sneezing, which would require him to lay down.  She noted 
that the veteran had been taken to the emergency room for his 
symptoms.  See Transcript.  

The Board finds that entitlement to an increased evaluation 
for sinusitis with rhinitis, nasal fracture, and deviated 
septum is not warranted.  Initially, the Board notes that the 
veteran is already in receipt of an evaluation that is 
greater than the highest evaluation provided for under the 
rating code for deviation of the septum.  38 C.F.R. § 4.97, 
Code 6502.  Therefore, the Board will discuss the veteran's 
disability under 38 C.F.R. § 4.97, Code 6514, the rating code 
for sphenoid sinusitis.  

The Board finds that a higher evaluation is not warranted 
under the rating code for sinusitis.  The veteran's symptoms 
include occasional headaches and dizziness, as well as what 
he describes as daily coughing, sneezing, and drainage.  He 
has made a total of two trips to the emergency room from 1999 
to 2001.  The veteran requires frequent use of 
antihistamines, decongestants, antibiotics, and steroids.  
However, although the veteran reports that he has some 
symptoms daily, he has never undergone surgery for his 
disability.  There is no diagnosis of purulent discharge or 
crusting, with the August 2001 records being specifically 
negative for crusting.  Various treatment records that 
indicate the veteran's sinusitis was improving, or that his 
medication was helping, or that the sinusitis was reasonable 
well controlled all demonstrate that the symptoms from his 
sinusitis may not be characterized as near constant between 
episodes.  The Board finds that the veteran's two trips to 
the emergency room more nearly resembles the requirement for 
three or more incapacitating episodes a year contemplated by 
the criteria for 30 percent.  In addition, as the veteran's 
remaining symptomatology also more nearly resembles that 
required for a 30 percent evaluation, an increased rating is 
not merited.  38 C.F.R. § 4.97, Code 5214. 

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 
. 




ORDER

Entitlement to an evaluation in excess of 30 percent for 
sinusitis with rhinitis, nasal fracture, and deviated septum 
is denied. 




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

